DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/07/2022 has been entered.

Status of Claims
Claims 1 and 3 are currently amended. Claims 2, 11, and 16-23 have been canceled. Claims 1, 3-10 and 12-15 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: "photoplethysmorgraphy" (line 5) is misspelled and should be corrected to "photoplethysmography."
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155767 A1 (previously cited, Fukuda) in view of US 2014/0051941 A1 (previously cited, Messerschmidt), US 2018/0279965 A1 (previously cited, Pandit) and US 2014/0012147 A1 (Li); or alternatively, over Fukuda in view of Messerschmidt, Pandit, Li and US 2008/0200819 A1 (Lynn).
Regarding claim 1, Fukuda teaches and/or suggests a method implemented using a system comprising a calibration blood pressure measuring device (¶ [0050] means for obtaining a direct blood pressure measurement, as describe in ¶ [0003]), one or more sensors configured to measure pulse transit time (biological information acquisition unit (Abstract); sensor 909 (¶ [0291]); etc.; ¶ [0291] where the sensor may include ECG measurement unit 110, pulse wave measurement unit 210, etc.) and to measure whether a user is stationary (¶ [0291] where the sensor may also include additional known measurement devices, such as an accelerometer), a memory (e.g., ¶ [0300]), and one or more processors (Abstract, calculation unit), the method comprising:
taking at least one measurement of a blood pressure of a person with the calibration blood pressure device when the person is in a second state (¶ [0050] measuring a systolic pressure P2 when the measurement subject is in a different state), wherein the calibration blood pressure measuring device is selected from a group consisting of an oscillometric blood pressure device, a sphygmomanometer, an arterial tonometry device, a volume clamp device, and any combinations thereof, wherein the calibration blood pressure measuring device does not comprise a mouthpiece pressure transducer (¶ [0003] where the direct measurement means/method is a conventional cuff-based (e.g., oscillometric) sphygmomanometer);
obtaining proximal pulse data and distal pulse wave PPG data from the one or more sensors when the person is in the second state (¶ [0050] measuring a pulse wave velocity V2 when the measurement subject is in a different state; ¶ [0039] where determining PWV comprises measuring a first waveform representing a measurement subject's beat at a first measurement site of the measurement subject and a second waveform representing a measurement subject's beat at a second measurement site of the measurement subject; ¶ [0077] where the second waveform, or pulse wave may be measured optically);

obtaining, by using the one or more processors, at least one calibration data point corresponding to the at least one measurement of the blood pressure and the at least one pulse transit time (¶ [0050] where systolic pressure P2 is measured with respect to pulse wave velocity V2);
fitting, by using the one or more processors, a model to two or more data points comprising the at least one calibration data point, wherein the model relates the blood pressure of the person to the pulse transit time of the person (¶ [0050] P = aV+b, wherein V is a function of PTT, as described in ¶ [0039]);
calibrating, by using the one or more processors, the system using the fitted model (¶ [0050] calibrating the model by determining constants a and b using the two calibration pairs); and
using the calibrated system to determine a blood pressure based on a pulse transit time measured using the one or more sensors (¶ [0053] calculating blood pressure based on pulse wave velocity and the calibrated relationship).
Fukuda does not expressly teach the proximal pulse (first waveform) data comprises proximal pulse wave PPG data. Fukuda further does not expressly disclose that the features used for determining pulse transit time are first and second peaks in the proximal and distal pulse wave e.g., Fig. 6, ECG waveform and pulse wave with features 'a' and 'b' identified). However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method of Fukuda with the proximal pulse data comprising pulse wave PPG data and the first and second features comprising first and second peaks in the respective waveforms because Applicant has not disclosed that the above-noted features provide an advantage, are used for a particular purpose, or solve a stated problem. Rather, Applicant expressly discloses ECG data and PPG data as suitable alternatives for the proximal pulse wave data (¶ [0088]) and discloses the peak and foot of the respective waveforms are suitable alternative morphological features for calculating pulse transit time (¶ [0090]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the waveforms and features disclosed by Fukuda because either configuration facilitates calculating pulse transit time for continuous estimation of blood pressure.
Alternatively/Additionally, Fukuda discloses the proximal pulse data is not limited to ECG data, as long as the first and second waveforms represent a beat of the measurement subject measured at different measurement sites to each other (¶ [0041]), and the features for determining pulse transit time are not limited to initial rise in the waveform (¶ [0044]). 
Messerschmidt teaches/suggests a comparable method comprising obtaining at least one calibration data point corresponding to at least one measurement of blood pressure and at least one pulse transit time; fitting a model relating the blood pressure of the person to the pulse transit time of the person to the calibration point(s); calibrating the system using the fitted model; and using e.g., ¶¶ [0039]-[0040]), wherein the first and second waveforms used for calculating the pulse transit time comprise proximal pulse wave data and distal pulse wave data (e.g., ¶ [0027] where the first and second sensors comprise PPG sensors) and pulse transit time is determining based on a temporal difference between a first peak of proximal pulse wave PPG data and second peak of distal pulse wave PPG data (e.g., ¶ [0050] peaks of the second blood pulse waveform 802 shifted in time (by an amount ΔPAT 804) relative to the peaks of the first blood pulse waveform 800). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fukuda with using proximal pulse wave PPG data and distal pulse wave PPG data and determining the pulse transit time based on a temporal difference between a first peak of the proximal pulse wave PPG data and a second peak of the distal pulse wave PPG data as taught and/or suggested by Messerschmidt in order to facilitate accuracy of the blood pressure measurement (Messerschmidt, ¶¶ [0030]-[0031]) and/or as a simple substitution of one known suitable proximal pulse measurement and waveform features useable for calculating a pulse transit time for another to yield no more than predictable results. See MPEP 2143(I)(B).
Fukuda as modified does not expressly teach the second state comprises when the person is performing a Valsalva maneuver. However, Fukuda discloses any first and second states may be used as long as they are states that produce a certain level of difference or more in the systolic pressure value of the measurement subject (¶ [0050]). 
Pandit teaches/suggests a method comprising obtaining a calibration point by taking at least one measurement of a blood pressure of a person with the calibration blood pressure device when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with the second state comprising when the person is performing a Valsalva maneuver as taught/suggested by Pandit as a simple substitution of one known suitable activity for inducing a blood pressure change for another to yield no more than predictable results. See MPEP 2143(I)(B).
Fukuda as modified further teaches/suggests obtaining, by the one or more sensors, PPG data from a person during a time period when the person is performing a Valsalva maneuver (see discussion of obtaining proximal and distal PPG data when the person is performing the Valsalva i.e., direct blood pressure measurement and proximal and distal pulse wave data obtained when the user is performing a Valsalva maneuver). 
Li teaches/suggests a method comprising obtaining, by one or more sensors, PPG data from a person during a time period (Fig. 1, pulse wave sensor(s) 18); and, in response to determining, by one or more processors (Fig. 1, controller 12), that a calibration condition is satisfied based on the obtained PPG data, automatically calibrating the system by: taking a calibration measurement and calculating an associated pulse delay and/or velocity measurement (¶¶ [0020]-[0021] where controller 12 monitors a number of parameters, determines from the monitored parameters whether it is appropriate to trigger a recalibration of system 10, and triggers recalibration when it is determined to be appropriate to obtain new data for updating the blood pressure calculation coefficients/formula). Li further teaches the calibration condition may comprise an amplitude of the PPG data obtained from the person during a time period has decreased by more than a threshold value (e.g., claim 4), and further suggests motion of the person affects the accuracy/reliability of the PPG data (e.g., ¶ [0066]), such that calibration is not performed under motion conditions (e.g., ¶¶ [0071]-[0072]). Li does not expressly disclose the time period includes a time period when the person is performing a Valsalva maneuver. However, Li teaches and/or reasonably suggests the e.g., [0012] where calibration is maintained throughout continuous blood pressure monitoring), such that Li reasonably suggests performing the above-noted steps at all times, including time periods when the person is performing a Valsalva maneuver. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with automatically calibrating the system in response to determining, by the one or more processors, that the person is stationary and that an amplitude of the PPG data obtained from the person during the time period when the person is performing the Valsalva maneuver has decreased in the time period by more than a threshold value as taught/suggested by Li in order to reliably trigger a calibration measurement when necessary (Li, ¶ [0010]). 
Alternatively/Additionally, as discussed above, Fukuda as modified teaches/suggests one condition of calibration is the person being in a second state (Fukuda, ¶ [0050]), i.e., performing a Valsalva maneuver. Li teaches/suggests automatically recalibrating a system in response to detecting a calibration condition(s) identified by comparing PPG data to threshold(s). Lynn teaches and/or suggests a method comprising automatically identifying when a person performs a Valsalva maneuver (¶ [0005]), disclosing PPG amplitude decreases when performing a Valsalva maneuver (¶ [0002]). Lynn further discloses PPG amplitude may similarly decrease when the person transitions to standing (¶ [0002]), which may be identified with movement detected by a position sensor (e.g., ¶ [0005]). Accordingly, Lynn reasonably suggests the PPG amplitude decrease resulting from a Valsalva maneuver could be differentiated from a similar PPG amplitude decrease resulting from standing by an indication that the person is stationary. 
i.e., P2 and V2, or data required for calculation thereof) in response to determining, by the one or more processors, that the person is stationary and that an amplitude of the PPG data obtained from the person during the time period when the person is performing the Valsalva maneuver has decreased in the time period by more than a threshold value as taught/suggested by Lynn in order to confirm the person is in the desired second state (i.e., is performing the Valsalva maneuver, rather than, e.g., transitioning to standing) prior to acquiring the measurement(s), thereby increasing the reliability of the model and/or any blood pressure estimated based thereon (e.g., Fukuda, ¶ [0050]). 
Regarding claim 5, Fukuda as modified teaches/suggests the limitations of claim 1, but does not expressly teach repeating (a)-(d) one or more times, but does suggest continuously and/or constantly measuring blood pressure throughout the day with the disclosed system (e.g., ¶ [0005]). Li teaches/suggests it is necessary to recalibrate blood pressure measurement systems which rely on pulse propagation speed (or pulse wave velocity) or DPTT measurement because the relationship between blood pressure and the above-noted parameters can vary over time (¶ [0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with repeating (a)-(d) one or more times as taught/suggested by Li in order to permit the model to be regularly updated and/or updated as needed (Li, ¶ [0009]), thereby increasing the accuracy of blood pressure measurements acquired over time.
Regarding claim 6, Fukuda as modified teaches/suggests using the calibrated system to determine a blood pressure based on a pulse transit time measured using the one or more sensors e.g., ¶ [0053] using a measured pulse wave velocity and the calibration relationship to calculate the blood pressure value).
Regarding claim 7, Fukuda as modified teaches/suggests the model comprises a linear mathematical relationship, a general linear model, a non-linear model, or a neural network model (¶¶ [0049]-[0050] linear relationship).
Regarding claims 8 and 9, Fukuda as modified teaches/suggests the two or more data points of (d) comprise a baseline data point, wherein the baseline data point corresponds to: a baseline measurement of a blood pressure of the person obtained when the person is in a baseline state; and a baseline pulse transit time obtained when the person is in the baseline state (¶ [0050] measuring a pulse wave velocity V1 and a systolic pressure P1 with respect to V1 when the measurement subject is in a first state, which may be a rest state).
Regarding claim 10, Fukuda as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the method further comprises, before (a), providing instructions to the person to instruct the person to initiate a calibration of the system by performing the Valsalva maneuver during (a) and (b).
Messerschmidt teaches/suggests providing instructions to the person to instruct the person to initiate a calibration of the system (¶ [0039] where an information display module 604 may be configured to cause the portable device 101 to display calibration instructions on the touch sensor panel 102, such as instructing the user 302 to use a brachial cuff to obtain one or more blood 
Since Fukuda as modified teaches/suggests the calibration procedure includes performing the Valsalva maneuver during (a) and (b) as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda to further comprise, before (a), providing instructions to the person to instruct the person to initiate a calibration of the system by performing the Valsalva maneuver during (a) and (b), as taught/suggested by Messerschmidt in order to guide the user through the appropriate calibration steps (Messerschmidt, ¶ [0039]).
Regarding claims 12-14, Fukuda as modified teaches/suggests the limitations of claim 10, as discussed above, but does not expressly teach the instructions are provided based on a time schedule or based on a user context. Li teaches/suggests a method comprising calibrating based on a time schedule (¶ [0055] where calibration may be initiated when more than a specified time has passed since the most recent recalibration) or based on a user context including a significant change has occurred in perfusion properties when stationary (e.g., ¶¶ [0056]-[0057] where calibration may be initiated when estimated blood pressure or rate of change therein exceeds a threshold; ¶ [0071] where calibration may be suppressed in the presence of motion artifacts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with the instructions being provided based on a time schedule or based on a user context as taught/suggested by Li in order to guide the user through the appropriate calibration/recalibration steps (Messerschmidt, ¶ [0039]), permitting the model to be regularly updated or updated as needed (Li, ¶ [0009]), and increasing the accuracy of blood pressure measurements acquired over time.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Messerschmidt, Pandit, and Li (or Fukuda in view of Messerschmidt, Pandit, Li and Lynn) as applied to claim(s) 1 above, and further in view of US 2009/0105556 A1 (Fricke). 
Regarding claim 3, Fukuda as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the method further comprises measuring heart rate of the person during the time period when the person is performing the Valsalva maneuver; and automatically calibrating the system further in response to the heart rate of the person increasing in the time period by more than another threshold value. 
Fricke discloses, in addition to a decrease in PPG amplitude, an increase in heart rate is expected when performing a Valsalva maneuver (Fig. 9; ¶ [0090] performing a Valsalva maneuver causes decreased pulse height 916 and an increased pulse rate 918). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with measuring heart rate of the person during the time period when the person is performing the Valsalva maneuver and automatically calibration of the system being further in response to determining, by the one or more processors, the heart rate of the person increasing in the time period by more than another threshold value in order to provide an additional confirmation of the person being in the desired second state (i.e., performing the Valsalva maneuver) prior to acquiring measurement(s) necessary for calibration, thereby increasing the reliability of the model and/or any subsequent blood pressure measurements (e.g., Fukuda, ¶ [0050]).

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Messerschmidt, Pandit, and Li (or Fukuda in view of Messerschmidt, Pandit, Li and Lynn) as applied to claim(s) 1 above, and further in view of US 2009/0326386 A1 (previously cited, Sethi). 
Regarding claim 4, Fukuda as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach receiving a user request to calibrate the system; and initiating (a) and (b) based on the user request. 
Sethi teaches a method of calibrating a noninvasive blood pressure monitor (Abstract) using a pulse time difference and blood pressure cuff (Abstract; ¶ [0026]; etc.), wherein calibration may be initiated by receiving a user request to calibrate the system (¶ [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with initiating (a) and (b) based on receiving a user request to calibrate the system as taught/suggested by Sethi in order to permit the model to be updated as needed/desired (Sethi, ¶ [0008]), thereby increasing the accuracy of blood pressure measurements. 
Regarding claim 15, Fukuda as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the method further comprises receiving a user request to calibrate the system; and providing instructions to the person to instruct the person to initiate a calibration by performing the Valsalva maneuver during (a) and (b) based on the user request. 
Messerschmidt teaches/suggests providing instructions to the person to instruct the person to initiate a calibration of the system (¶ [0039] where an information display module 604 may be configured to cause the portable device 101 to display calibration instructions on the touch sensor panel 102, such as instructing the user 302 to use a brachial cuff to obtain one or more blood e.g., blood pulse waveforms as a function of time)). 
Since Fukuda as modified teaches/suggests the calibration procedure includes performing the Valsalva maneuver during (a) and (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda to further comprise, before (a), providing instructions to the person to instruct the person to initiate a calibration of the system by performing the Valsalva maneuver during (a) and (b), as taught/suggested by Messerschmidt in order to guide the user through the appropriate calibration steps (Messerschmidt, ¶ [0039]). 
Fukuda as modified does not teach the method comprises receiving a user request to calibrate the system and providing the instructions based on the user request. 
Sethi teaches a method of calibrating a noninvasive blood pressure monitor (Abstract) using a pulse time difference and blood pressure cuff (Abstract; ¶ [0026]; etc.), wherein calibration may be initiated by receiving a user request to calibrate the system (¶ [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fukuda with receiving a user request to calibrate the system and providing the instructions based on the user request as taught/suggested by Sethi in order to guide the user through the appropriate calibration and/or recalibration steps (Messerschmidt, ¶ [0039]), permitting the model to be regularly updated and/or updated as needed (Li, ¶ [0009]) and increasing the accuracy of blood pressure measurements acquired over time. 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791